Election/Restrictions
I.	Claims 1-6, drawn to a method for adaptive risk modeling for an
autonomous vehicle, the method comprising: with a set of multiple models, determining a set of features, wherein the set of features comprises at least one of:
a behavioral risk feature associated with operation of the vehicle;
a traffic feature associated with an environment of the vehicle;
a geography-dependent feature associated with the vehicle;
a surrounding-risk feature associated with an environment of the vehicle; and
a security risk feature associated with the vehicle, classified in class/subclass B 60W 40/09.
II.	Claims 7-20, drawn to a method for adaptive risk modeling for a vehicle, the method comprising: associated with at least one of the vehicle and an environment of the vehicle; transforming the set of outputs, with an exposure parameter, into a risk analysis, classified in class/subclass G 05D 1/0214.
Applicant is urged to have the same limitations in any independent claims submitted.



Restriction to one of the above inventions is required under 35 U.S.C. 121.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are 


shown to be separately usable.  In the instant case, invention I has separate utility such as a behavioral risk feature associated with operation of the vehicle; a traffic feature associated with an environment of the vehicle; a geography-dependent feature associated with the vehicle; a surrounding-risk feature associated with an environment of the vehicle; and a security risk feature associated with the vehicle.  Invention II has separate utility such as associated with at least one of the vehicle and an environment of the vehicle; transforming the set of outputs, with an exposure parameter, into a risk analysis.  See MPEP § 806.05(d).
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, hence being a serious burden on the examiner, including the requirement of different search strategies necessitated by the different limitations above, restriction for examination purposes as indicated is proper.
Applicant is advised that for the reply to this requirement to be complete, the reply must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shortened statutory period for reply is set to expire TWO MONTHS, from the mailing date of this communication.  Extensions of time may be available under the provision of 37 CFR 1.136(a).  In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrang Badii whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday - Friday.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.
/Behrang Badii/
Primary Examiner
Art Unit 3667